Citation Nr: 0404660	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches. 

2. Entitlement to service connection for a right shin 
disorder.  

3.  Entitlement to service connection for a right leg 
disorder (claimed as right leg from knee to hip and right 
lower leg).

4.  Entitlement to service connection for a bilateral 
shoulder disorder.  

5.  Entitlement to service connection for a bilateral ankle 
disorder.  

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to service connection for epistaxis.  

8.  Entitlement to service connection for a right hand 
disorder.  

9.  Entitlement to service connection for sinusitis.  

10.  Entitlement to service connection for skin irritation 
and rashes.  

11.  Entitlement to service connection for a sleep disorder.  

12.  Entitlement to service connection for body aches.  

13.  Entitlement to service connection for exposure to 
herbicides. 

14.  Entitlement to service connection for exposure to 
environmental health hazards.  

15.  Entitlement to service connection for severe back pain.   


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1992 to February 
1999 and from September 1999 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.




REMAND

On his February 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested to be scheduled for a Travel 
Board hearing.  Notes in the claims folder indicate that the 
veteran failed to report for the hearing scheduled in 
November 2003.  Review of the claims folder reveals that the 
RO sent the veteran a letter in September 2003 notifying him 
of the date and time for the hearing.  That letter was sent 
to an address in Van Buren, Arkansas.  However, on his VA 
Form 9, the veteran listed his current address as in 
Rockport, Texas.  A claimant seeking a Travel Board hearing 
must be provided notice of the time and place of the 
scheduled hearing.  38 C.F.R. § 20.704(b) (2003).  Because 
the Travel Board hearing notice letter was sent to an 
incorrect address, the Board cannot conclude that the veteran 
received notice of the hearing.  The case is therefore 
remanded to the RO so that it may reschedule the Travel Board 
hearing and send notice of the hearing to the veteran's 
current address.  

In addition, the Board notes that review of the claims folder 
fails to reveal notice to the veteran that complies with 
38 U.S.C.A. § 5103(a) (West 2002) of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002).  This statute section provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.  The March 2001 development letter 
from the RO to the veteran fails to adequately discuss the 
respective responsibilities of VA and the veteran to secure 
or provide evidence in support of his claims.  In addition, 
the June 2001 report of contact that states that the veteran 
has been provided all notice required under the VCAA is 
insufficient to determine whether there has in fact been 
compliance with the law.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, before scheduling the Travel 
Board hearing as instructed on remand, the RO should take 
steps to address this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to comply 
with the VCAA.  Specifically, it should 
provide written notice to the veteran of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate each claim on 
appeal and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice should address any special 
requirements for individual claims, i.e., 
claims based on service in the Persian 
Gulf, claims based on exposure to 
herbicides.  The notice should comply 
with 38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.   

If any additional evidence is received or 
secured in response to this notice, the 
RO should readjudicate the affected claim 
or claims on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.    

2.  The RO should schedule the veteran 
for a Travel Board hearing and provide 
him with notice of the hearing at his 
current address of record.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


